Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, SEQ ID NO: 42, and a composition that does not further comprises other active agents in the reply filed on 12/14/2021 is acknowledged.  Applicant did not present any arguments.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected species (i.e. SEQ ID NO: 42) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that rendered it obvious. As a result, claims 1, 4-5, 8 and 12 have been examined and claims 2, 13 and 15-23 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Status of the Claims
Claims 1-2, 4-5, 8, 12-13 and 15-23 are pending in this application.
Claims 2, 13 and 15-23 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 4-5, 8 and 12 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “..…selected from a list consisting of A and G, or an unnatural amino acid selected from a list consisting of…..”. The claim should be rewritten to recite “..…selected from the group consisting of A and G, or an unnatural amino acid selected from the group consisting of…..”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (WO 2010/136831) in view of Zheng et al. (J. Am. Chem. Soc. 2015, 137, 15094-15097).
With respect to claims 1, 4-5 and 8, Gal et al. teach MASP inhibitory peptides comprising the cyclic peptide GICSRSLPPICIPD (SEQ ID NO: 3) and its salts and 1 is G, q is 1, X2 is I, r is 1, X3 is C, X4 is S, X5 is R, X6 is S, X7 is L, X8 is P, X9 is P, X10 is I, X12 is I, X13 is P, s is 1, x14 is D, and t is 1.
Gal et al. further teach that the two cysteines (which corresponds to positions X3 and X11 of the instantly claimed compound of formula (II)) form a disulphide bridge with each other (page 21, line 5).
Gal et al. also teach that “[A] person skilled in the art finds it obvious that certain side change modifications or amino acid replacements can be performed without altering the biological function of the peptide in question. Such modifications may be based on the relative similarity of the amino acid side chains, for example on similarities in size, charge, hydrophobicity, hydrophilicity, etc. The aim of such changes may be to increase the stability of the peptide against enzymatic decomposition or to improve certain pharmacokinetic parameters” (page 13, lines 17-26).
The difference between the instantly claimed compound of formula (II) and the compound of Gal et al. is at position X11.
The MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.
Zheng et al. teach that “[T]he precise pairing of cysteine (Cys) residues is essential for the conformational folding and stabilization of many proteins and natural disulfide-rich peptides. In natural systems, precise disulfide pairing is achieved by multiple oxidation, reduction, and rearrangement steps, which are predetermined by the primary sequence of the polypeptide chains and strategically regulated by molecular nd para).
Zheng et al. also teach that penicillamine (Pen) and cysteine form a disulphide bridge (Fig. 1).
Zheng et al. further teach that “[I]n summary, we report a discovery on the orthogonal Cys-Pen disulfide pairing, which has a great potential of being exploited for directing the peptide dimerization (or cyclization) and the oxidative folding of peptides or proteins (page 15097, left column, 3rd para).
One of ordinary skill in the art would have been motivated to substitute the cysteine at position X3 or X11 with Pen because Zheng et al. teach that orthogonal Cys-Pen disulfide pairing has a great potential of being exploited for directing the peptide cyclization, and further because Gal et al. teach that it obvious to substitute amino acids 
One of ordinary skill in the art would have reasonably expected the substitution of Cys with Pen to form a disulphide bond, thus maintaining the structural requisites of the MASP inhibitory peptide of Zheng et al.
Furthermore, given the close structural similarities of the resulting peptide and the peptide of Zheng et al., one of ordinary skill in the art would have reasonably expected said resulting peptide to be an inhibitor of MASP.
With respect to claim 12, Zheng et al. teach pharmaceutical compositions comprising the peptide and vehicles, carriers, diluents or solvents such as for example water, ethanol, different polyols (e.g. glycerine, propylene glycol, polyethylene glycols and similar substances), carboxymethyl cellulose, different (vegetable) oils, organic esters, and mixtures of all these substances (page 15, lines 28-32).

Allowable Subject Matter
SEQ ID NO: 42 is deemed to be free of the prior art. The combined teachings of Gal et al. and Zheng et al. render obvious the peptide GICSRSLPPI(pen)IPD, as discussed above. However, Gal et al. and Zheng et al. do not teach nor suggest replacing glycine (at positions X1) and proline (at position X9) with alanine and Oic, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658